DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–16 is/are pending.
Claim(s) 1–12 is/are being treated on their merits.
Claim(s) 13–16 is/are withdrawn from consideration.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0251709 A1.

Election/Restrictions
Applicant’s election of Group I in the reply filed on 29 July 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim(s) 13–16 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 July 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because:
The numbers and letters identifying the views are associated with brackets. Numbers and letters identifying the views must be simple and clear and must not be used in association with brackets, circles, or inverted commas. The view numbers must be larger than the numbers used for reference characters. See 37 CFR 1.84 (u)(2).
FIG. 1 are photographs and/or photomicrographs, which are not of sufficient quality so that all details in the photographs and/or photomicrographs are reproducible in the printed patent. See US 2020/0251709 A1. Photographs must be of sufficient quality so that all details in the photographs are reproducible in the patent. See 37 CFR 1.84 (b)(1).
The single view used to illustrate the claimed invention is numbered and uses the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear. See 37 CFR 1.84 (u)(1).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: POROUS COMPOSITE SEPARATOR FORMED OF FIBROUS POROUS SUPPORT FILLED WITH HEAT-RESISTANT POROUS POLYMER MATRIX AND MANUFACTURING METHOD THEREFOR.

The disclosure is objected to because of the following informalities:
The view number FIG. 1 is used in paragraph [0022]. Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation 
The view number FIG. 1 is used in paragraph [0049]. Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear. See 37 CFR 1.84 (u)(1). The view number FIG. 1 should not be used in paragraph [0049].
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1–12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a high heat-resistant porous polymer matrix." The term "high" is a relative term that renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Paragraph [0060] indicates that the description of the high heat-resistant porous polymer matrix 
Claims 2–5 are directly or indirectly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 2–5 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the high heat-resistant porous polymer matrix." The term "high" is a relative term that renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Paragraph [0060] indicates that the description of the high heat-resistant porous polymer matrix is non-limiting. Therefore, the limitation "the high heat-resistant porous polymer matrix" is indefinite.
Claim 7 recites the limitation "the high heat-resistant porous polymer matrix." The term "high" is a relative term that renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Paragraph [0060] indicates that the description of the high heat-resistant porous polymer matrix is non-limiting. Therefore, the limitation "the high heat-resistant porous polymer matrix" is indefinite.
Claim 8 is directly dependent from claim 1 and include all the limitations of claim 1. Therefore, claim 8 is also indefinite for failing to particularly point out and distinctly claim the 
Claim 9 recites the limitation "the high heat-resistant porous polymer matrix." The term "high" is a relative term that renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Paragraph [0060] indicates that the description of the high heat-resistant porous polymer matrix is non-limiting. Therefore, the limitation "the high heat-resistant porous polymer matrix" is indefinite.
Claim 10 recites the limitation "the high heat-resistant porous polymer matrix." The term "high" is a relative term that renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Paragraph [0060] indicates that the description of the high heat-resistant porous polymer matrix is non-limiting. Therefore, the limitation "the high heat-resistant porous polymer matrix" is indefinite.
Claim 11 recites the limitation "the high heat-resistant porous polymer matrix." The term "high" is a relative term that renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Paragraph [0060] indicates that the description of the high heat-resistant porous polymer matrix is non-limiting. Therefore, the limitation "the high heat-resistant porous polymer matrix" is indefinite.
Claim 12 recites the limitation "the porous composite separator of claim 1" and includes all the limitations of claim 1. Therefore, claim 12 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–6, 8, and 10–12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shao et al. (WO 2017/016374 A1, hereinafter Shao).
Regarding claim 1, Shao discloses a porous composite separator comprising:
a porous support formed of fibers (see polypropylene nonwoven base film, [0058]) and
a high heat-resistant porous polymer matrix filling space between the fibers (see aramid, [0058]),
wherein a rate of thickness change according to the following Equation 1 is 70% or less (see thickness, [0058]):
[Equation 1] rate of thickness change (%) = (total thickness of porous composite separator − thickness of porous support)/thickness of porous support × 100 (see thickness, [0058]).
claims 2–5, Shao discloses all claim limitations set forth above, but does not explicitly disclose a porous composite separator:
wherein the porous composite separator has a thermal shrinkage of less than 15% in each of transverse and longitudinal directions,
the thermal shrinkage being measured after allowing the porous composite separator to stand in an oven at 250° C for an hour;
wherein the thermal shrinkage is less than 5%;
wherein the porous composite separator has a rate of size change of 5% or less in each of transverse and longitudinal directions,
the rate of size change being measured after immersing the porous composite separator in an electrolyte solution for a week; and
wherein the rate of size change is 3% or less in each of transverse and longitudinal directions.
Shao discloses an identical porous composite separator. "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the porous composite separator of Shao inherently possesses the claimed thermal shrinkage and the claimed rate of size change.
Regarding claim 6
wherein the high heat-resistant porous polymer matrix has pores formed by a phase separating agent incompatible with a high heat-resistant polymer (FIG. 1, [0029]).
Regarding claim 8, Shao discloses all claim limitations set forth above and further discloses a porous composite separator:
wherein a material of a fiber forming the porous support is selected from any one, a blend of two or more, or a copolymer of two or more selected from the group consisting of polyester, polyimide, polyamide, polysulfone, polyvinylidene fluoride, polyacrylonitrile, and polyolefin (see polypropylene, [0058]).
Regarding claim 10, Shao discloses all claim limitations set forth above and further discloses a porous composite separator:
wherein an average diameter of pores inside the high heat-resistant porous polymer matrix is 1 μm or less (FIG. 1, [0029]).
FIG. 1 illustrates pores within the high heat-resistant porous polymer matrix. The scale bar of FIG. 1 is 1 µm. The pore within the high heat-resistant porous polymer matrix have an average diameter of less than 1 µm.
Regarding claim 11, Shao discloses all claim limitations set forth above and further discloses a porous composite separator:
wherein the high heat-resistant porous polymer matrix is formed of any one or two or more high heat-resistant polymers selected from the group consisting of polyimide, polyamide, aramid, polyamideimide, and polyparaphenylbenzobisoxazole (see aramid, [0058]).
claim 12, Shao discloses an electrochemical device comprising a positive electrode, a negative electrode, and a separator interposed between the positive electrode and the negative electrode, wherein the separator includes a porous composite separator (see lithium-ion battery, [0066]), the porous composite separator comprises:
a porous support formed of fibers (see polypropylene nonwoven base film, [0058]) and
a high heat-resistant porous polymer matrix filling space between the fibers (see aramid, [0058]),
wherein a rate of thickness change according to the following Equation 1 is 70% or less (see thickness, [0058]):
[Equation 1] rate of thickness change (%) = (total thickness of porous composite separator − thickness of porous support)/thickness of porous support × 100 (see thickness, [0058]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao (WO 2017/016374 A1) as applied to claim(s) 1 above, and further in view of Yu et al. (CN 103824988 A, hereinafter Yu).
Regarding claims 2 and 3, Shao discloses all claim limitations set forth above, but does not explicitly disclose a porous composite separator:
wherein the porous composite separator has a thermal shrinkage of less than 15% in each of transverse and longitudinal directions,
the thermal shrinkage being measured after allowing the porous composite separator to stand in an oven at 250° C for an hour; and
wherein the thermal shrinkage is less than 5%.
Yu discloses a porous composite separator having a thermal shrinkage of less than 15% in each of transverse and longitudinal directions (FIG. 1, [0016]), the thermal shrinkage being measured after allowing the porous composite separator to stand in an oven at 250° C for an hour .

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao (WO 2017/016374 A1) as applied to claim(s) 1 above, and further in view of Kia et al. (US 2017/0062784 A1, hereinafter Kia).
Regarding claim 7, Shao discloses all claim limitations set forth above, but does not explicitly disclose a porous composite separator:
wherein 30% or more of a void volume inside the porous support is occupied by the high heat-resistant porous polymer matrix.
Kia disclose a porous composite separator (10) having 30% or more of a void volume inside a porous support (32) is occupied by a high heat-resistant porous polymer matrix (34, [0024]) to improve the battery cycling performance (see bi-layer separator, [0038]). Shao and Kia are analogous art because they are directed to porous composite separators. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the porous composite separator of Shao with the void volume occupation ratio of Kia in order to improve the battery cycling performance.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao (WO 2017/016374 A1) as applied to claim(s) 1 above, and further in view of Hirai et al. (US 2014/0242443 A1, hereinafter Hirai).
Regarding claim 9, Shao discloses all claim limitations set forth above, but does not explicitly disclose a porous composite separator:
wherein the high heat-resistant porous polymer matrix has a porosity of 10 to 90%.
Hirai disclose a porous composite separator comprising a high heat-resistant porous polymer matrix having a porosity of 10 to 90% to balance the ion conductivity with mechanical strength (see porosity, [0062]). Shao and Hirai are analogous art because they are directed to porous composite separators. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the high heat-resistant porous polymer matrix of Shao with the porosity of Hirai in order to balance the ion conductivity with mechanical strength.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao (WO 2017/016374 A1) as applied to claim(s) 1 above, and further in view of Shinoda et al. (US 2014/0329154 A1, hereinafter Shinoda).
Regarding claim 10, Shao discloses all claim limitations set forth above, but does not explicitly disclose a porous composite separator:
wherein an average diameter of pores inside the high heat-resistant porous polymer matrix is 1 μm or less.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shao discloses (WO 2017/016373 A1) a porous composite separator comprising a porous support formed of fibers (see polypropylene film, [0051]) and a high heat-resistant porous polymer matrix filling space between the fibers (see aramid, [0051]), wherein a rate of thickness change according to the following Equation 1 is 70% or less (see thickness, [0051]): [Equation 1] rate of thickness change (%) = (total thickness of porous composite separator − thickness of porous support)/thickness of porous support × 100 (see thickness, [0051]); wherein the high heat-resistant porous polymer matrix has pores formed by a phase separating agent incompatible with a high heat-resistant polymer (FIG. 3, [0033]); wherein a material of a fiber forming the porous support is selected from any one, a blend of two or more, or a copolymer of two or more selected from the group consisting of polyester, polyimide, polyamide, polysulfone, polyvinylidene fluoride, polyacrylonitrile, and polyolefin (see polypropylene, [0051]); and wherein the high heat-resistant porous polymer matrix is formed of any one or two or more high 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725